UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 07-6133



ROBERT COOPER,

                                              Plaintiff - Appellant,

          versus


DWIGHT JOHNSON; REDDICK LANE; ERIC JEFFERSON;
TIMOTHY BULLOCK; ASHLEY RILEY; ALI CROSLAND;
RONALD ORANGE; LEHRMAN W. DOTSON; CHERELLE
REDDICK-LANE,   Doctor;  BARBARA   PENDLETON;
YEMISI ADESOMO; LIEUTENANT PITTMAN, 3x11
Female MCAC; D. ALEXANDER, C.O., 3x11 Male
MCAC,

                                             Defendants - Appellees.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (1:06-cv-
00287-AMD, 01:06-cv-00807-AMD)


Submitted:   August 24, 2007             Decided:   September 6, 2007


Before MOTZ, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam.


Robert Cooper, Appellant Pro Se.    Stephanie Judith Lane Weber,
Glenn William Bell, OFFICE OF THE ATTORNEY GENERAL OF MARYLAND,
Baltimore, Maryland; Philip Melton Andrews, Katrina J. Dennis,
KRAMON & GRAHAM, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Robert Cooper appeals the district court’s order denying

relief on his 42 U.S.C. § 1983 (2000) complaints.   We have reviewed

the record and find no reversible error.    Accordingly, we affirm

for the reasons stated by the district court.   Cooper v. Johnson,

Nos. 1:06-cv-00287-AMD; 1:06-cv-00807-AMD (D. Md. filed Jan. 19,

2007; entered Jan. 22, 2007).     We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                           AFFIRMED




                              - 2 -